DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-6, 8-9, 11-15, and 18 are rejected under 35 U.S.C. 102a1 as being clearly anticipated by White et al. (US 2007/0085108 cited by applicant)
	White (e.g. Figs. 1A, 1B, 2A-2C) teaches a resonator/filter including: 
Regarding Claims 1 and 18, a via electrode portion (vias 246) formed inside a dielectric substrate (270,252, 236, 254, 272); a plurality of shielding conductors (248, 250/258 in figure 2B, 234, 232) formed in the dielectric substrate so as to surround the via electrode portion; a first strip line (e.g. patterned strip conductor layer 238) which is connected to one end of the via electrode portion and faces a first shielding conductor (248) among the plurality of shielding conductors, inside the dielectric substrate; and a second strip line (e.g. patterned strip conductor layer 240) which is connected to another end of the via electrode portion and faces a second shielding conductor (250/258, 258 in figure 2B but described as 250 in the specification) among the plurality of shielding conductors, inside the dielectric substrate;
Regarding Claims 3, 5, 6, 8, 9. 10, 11; the input/output terminals (264, 266) are coupled by a gap (i.e. the gap between two conductors forms a capacitive coupling thus not considered electrically continuous by applicant’s lexicography) to the first strip patterned conductor and shielding conductors as shown in Figs. 1A-1B and Fig. 2C, and the input/output terminals can be considered capacitively coupled to the vias since the input/output terminals are coupled capacitively by the gaps to the first strip patterned conductor which is directly connected with the vias; and
Regarding Claims 12-15, although the via electrodes is a plurality, a single via can be considered the via electrode portion based on one’s perspective, and the plurality of vias are arranged in a straight linear track shape, and the vias can be considered two sets of vias based on one’s perspective such as the input end to the middle is one set of the vias and the vias from the output end to the middle is the second set of vias that is adjacent to the first set.





Allowable Subject Matter
Claims 2, 4, 7, 10, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Salmela et al. (US 2003/0151476) teaches a multilayer waveguide.
Fukunaga (US 2010/0244984) teaches a resonator.
Gu et al. (US 5,621,366) teaches a multilayer transmission line resonator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762. The examiner can normally be reached 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen E. Jones/Primary Examiner, Art Unit 2843